Citation Nr: 1214930	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 20 percent rating for degenerative joint disease of the left ankle.

In January 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that further development is required prior to deciding the claim for an increased rating for a left ankle disability.

The Veteran's left ankle disability, which is rated as 20 percent disabling, is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  To warrant a higher disability rating, objective evidence must demonstrate left ankle ankylosis in plantar flexion or dorsiflexion.

On VA joints examination in January 2008, there was no ankylosis.  In a January 2009 VA treatment record, the Veteran complained of increased left ankle pain.  On examination of the left ankle, there was full range of motion with pain.  In addition, the Veteran testified in January 2012 that he has experienced left ankle locking for the last two years, which he had not previously experienced.


As the most recent VA joints examination was conducted more than four years ago, the Veteran should be afforded an additional VA joints examination to assess the current nature of his left ankle disability, to include identifying whether there is any ankylosis.

The AMC/RO should request any relevant ongoing VA treatment records dated since April 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant VA treatment records from the Birmingham VA Medical Center dated since April 2009.  If any requested records are unavailable, then the claims file should be annotated as such and the Veteran and his representative should be so notified.

2.  After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA joints examination to evaluate the current nature of his left ankle disability.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should conduct a thorough orthopedic examination of the left ankle, and describe all symptomatology associated with the service connected degenerative joint disease of the left ankle.  The examiner 

should document any limitation of motion, including any limitation of motion due to pain.  The examiner should also describe any subluxation or instability, crepitance, locking, or ankylosis.  

The examiner should also describe any functional loss pertaining to the left ankle, and should evaluate any functional loss due to pain or weakness, and to document all objective evidence of those symptoms, including muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


